In six related child protective proceedings pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Orange County (Bivona, J.), dated June 1, 2004, which, upon consent, inter alia, determined that the subject children were neglected.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because no appeal lies from an order entered upon the consent of the appellant (see CPLR 5511; Matter of Fatima Mc., 292 AD2d 532, 533 [2002]; Matter of Jonathan G., 278 AD2d 324, 324-325 [2000]). Moreover, the appeal from so much of the order as directed agency supervision has been rendered academic, as the order expired on June 1, 2005 (see Matter of Joshua B., 28 AD3d 759, 760 [2006]; Matter of Nicole H., 277 AD2d 380, 380-381 [2000]). Crane, J.P., Mastro, Skelos and Dillon, JJ., concur.